Shientag, J.
Petitioner, who met with an accident on a station of the Independent Subway System on July 28, 1945, makes this application for leave to serve a notice of claim against the City of New York. The application is made pursuant to section 50-e of the General Municipal Law which was added by chapter 694 of the Laws of 1945. The new statute, so far as is here pertinent, provides that notice of claim shall be given within sixty days after the claim arises (subd. 1). It is further provided that where the claimant is mentally or physically incapacitated and by reason of such disability fails to serve a notice of claim within the time limited therefor, the court in its discretion may grant leave to serve the notice of claim within a reasonable time after the expiration of the time specified in subdivision 1.
The relief sought is unnecessary. At the time this accident occurred, a person injured had the right to serve a notice of claim against the City within six- months after his cause of action accrued (Administrative Code of City of New York, § 394a-1.0, subd. e).
Section 50-e, as added in 1945, has no application to this case. The act by its terms was to take effect September 1, 1945, but specifically provided that “ the periods now limited for the delivery of a notice of claim shall apply to all claims which arise prior to that date.” (L. .1945, ch. 694, § 14.) The claimant, therefore, in this proceeding has six months from the date of his accident to file notice of claim against the City. His time to file the notice does not expire until January 28, 1946.
The application is accordingly denied.